Exhibit 10.05
 
MINUTES
OF
ACTIONS TAKEN IN WRITING WITHOUT A MEETING
BY THE SOLE DIRECTOR
OF
ACACIA CHATTANOOGA VEHICLE AUCTION, INC.


The undersigned, being the sole Director of Acacia Chattanooga Vehicle Auction,
Inc., a Tennessee corporation (the “Corporation”), hereby takes and adopts the
following actions by this writing effective February 28, 2012, pursuant to the
provisions of Section 48-18-202 of the Tennessee Code:


WHEREAS, pursuant to the terms of that certain Settlement Agreement and Release
of even date herewith (the "Settlement Agreement") by and among Alexis Ann
Jacobs ("Jacobs"), Keith E. Whann ("Whann"), CAA Liquidation, LLC (fka
Chattanooga Auto Auction Limited Liability Company) (“CAA”), Auction Venture
Limited Liability Company (“Auction Venture”), David Bynum ("Bynum"), Tony
Moorby ("Moorby"), Acacia Automotive, Inc. ("AA"), the Corporation, and Steven
L. Sample ("Sample"), the Corporation will jointly and severally with AA and
Sample pay to CAA the Settlement Payment in the amount of $150,000 and the
Corporation will also execute general releases in favor of each of Jacobs,
Whann, CAA, Auction Venture, Bynum and Moorby as well as their respective
divisions, agencies, affiliates, subsidiaries, parents, owners, partners,
members, shareholders, attorneys, insurers, predecessors, successors, assigns,
guarantors, employees, and agents;


WHEREAS, capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the Settlement Agreement;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation
shall sell, convey, assign and deliver to CAA the Assets, including without
limitation, the Trade Name, the Data and the Licenses pursuant to the Bill of
Sale substantially in the form attached as Exhibit A to the Settlement Agreement
in exchange for the Purchase Price;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation and
CAA shall enter into the Second Novation Agreement substantially in the form
attached as Exhibit B to the Settlement Agreement;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation and
Auction Venture shall enter into the Lease Termination Agreement substantially
in the form attached as Exhibit C to the Settlement Agreement;


WHEREAS, pursuant to the terms of the Settlement Agreement, the Corporation, AA
and Sample shall enter into a further general release agreement in favor of
Jacobs, CAA, Auction Venture, and Whann substantially in the form attached as
Exhibit G to the Settlement Agreement (the "Further General Release");
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to the terms of the Settlement Agreement, the Parties shall
sign entries of release and dismissal substantially in the forms attached as
Exhibit J to the Settlement Agreement so as to dismiss with prejudice all
pending Litigation Proceedings and to release and discharge any judgments or
judgment liens obtained in or as a result of the Litigation Proceedings (the
"Entries of Release and Dismissal" and together with the Bill of Sale, the
Second Novation Agreement, the Lease Termination Agreement, the Further General
Release, the Settlement Agreement and all other documents and agreements
contemplated thereby, the "Transaction Documents"); and


WHEREAS, the Director has determined that the execution of each of the
Transaction Documents is in the best interests of the Corporation.


NOW, THEREFORE, BE IT RESOLVED, that each of the Transaction Documents, in
substantially the form presented to the Director, is hereby approved and adopted
in its entirety;


FURTHER RESOLVED, that Keith Whann, President of the Corporation, be and hereby
is authorized and directed to execute and deliver each of the Transaction
Documents, and any other documents necessary to effectuate the same, on behalf
of the Corporation, and to cause the Corporation to perform thereunder;


FURTHER RESOLVED, that the officers and managers of the Corporation be, and each
of them hereby is, authorized and directed, on behalf of the Corporation, to do
or cause to take any and all other actions as they deem necessary or desirable
in order to effectuate the intent of the foregoing resolutions; and


FINALLY RESOLVED, that any document, certificate or other instrument executed,
and any action taken, in connection with the transactions contemplated by the
foregoing resolutions shall conclusively establish the authorization, approval
and ratification thereof by the Director.


The foregoing constitutes a complete record of actions taken by the sole
Director of the Corporation effective the day and year first above written.




SOLE DIRECTOR:




/s/ Keith E. Whann                                            
Keith E. Whann
 
 
 

--------------------------------------------------------------------------------

 
 